Citation Nr: 0107953	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The Department of the Army reports the veteran's recognized 
service was as follows:  "Beleaguered" from December 1941 
to May 1942; "Missing" from 
May 6, 1942 to May 9, 1942; "Recognized Guerilla Service" 
from September 1942 to May 1945; "No Casualty Status" May  
1945 to August 1945; and "Absent Without Leave" (AWOL) from 
August 1945 to June 1946. 

In a November 1996 decision, the Board of Veterans' Appeals 
(Board) determined that the veteran's character of service 
did not serve as a bar to the appellant's eligibility to VA 
benefits.  The claim was remanded to the Manila, Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) for adjudication of the matter of entitlement to 
service connection for the cause of the veteran's death and 
any other benefits to which the appellant was entitled.

In a February 1997 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death; 
entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35; entitlement to non-service-connected 
death pension benefits; and entitlement to accrued benefits.

In a June 1997 decision, the Board upheld the RO's rating 
decision as to all issues.  The appellant's motion for 
reconsideration was denied in August 1997.  In a February 
1999 rating decision, the RO denied entitlement to service 
connection for the cause of the veteran's death; and denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
perfected an appeal only with respect to the denial of 
service connection for cause of death. 

The RO issued a statement of the case which considered the 
appellant's claim on the merits without consideration of the 
question of whether new and material evidence had been 
submitted.  Regardless of actions by the RO, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant is prejudiced by initial consideration.  Id. at 4.  
In determining whether an appellant is prjudiced, the Board 
must consider whether she had an opportunity for hearing, to 
make argument, and submit additional evidence on the 
question.  Curry v. Brown, 7 Vet. App. 59 (1994).  In the 
instant case, the appellant has previously been informed of 
the requirement to submit new and material evidence to reopen 
her claim.  In her substantive appeal she in fact made 
arguments based on finality and reopening, and she was 
afforded the opportunity to have a hearing and submit 
evidence.   Therefore no prejudice exists in the Board's 
determination of the question of whether new and material 
evidence has been submitted.  Bernard v. Brown, 4 Vet. App. 
384, 390-92 (1993).

In April 1999, the appellant raised the issue of entitlement 
to pension benefits.  In a letter dated in June 1999, the RO 
informed the appellant that she was not eligible for that 
benefit.  It does not appear that she was informed of her 
appellate rights.

In her May 1999, notice of disagreement, the appellant raised 
the issue of entitlement to unspecified accrued benefits.  
This issue has not been adjudicated by the RO.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran died in July 1976; at the time of his death, 
he was not service-connected for any disability.

2. The veteran's claim of entitlement to service connection 
for the cause of the
veteran's death was denied by the RO in a rating decision 
dated in February 1997.  In a decision dated in June 1997, 
the Board upheld the RO's rating decision.  It became final 
absent the veteran's appeal to the Court. 

3.  Evidence submitted since the Board's June 1997 decision 
does not bear directly
and substantially upon the specific matter under 
consideration; is merely cumulative of previously submitted 
evidence; and is not so significant that it must be 
considered in order to decide fairly the merits of the claim. 


CONCLUSIONS OF LAW

The June 1997 decision by the Board is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

2.  The evidence submitted since the Board's June 1997 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran's death the 
Board denied in June 1997.  The appellant's motion for 
reconsideration was denied in August 1997, therefore the 
Board's decision is deemed final.  The Board now considers 
the following evidence regarding appellant's instant claim.

In an affidavit dated in May 1947, the veteran stated that 
the only injuries or illnesses he suffered in service were 
those caused by a gunshot wound to the right buttock.  The 
veteran filed an application for VA benefits in January 1954 
and received a VA examination in May 1955.  The examiner made 
no diagnoses of liver problems or cancer at that time.

The veteran died in May 1976.  A death certificate, dated in 
November 1991, indicated that the cause of death was cancer 
of the liver.  Subsequently, the appellant submitted a claim 
for VA benefits which was received in March 1993.

In April 1993, the appellant completed an application for 
Dependency and Indemnity Compensation or Death Pension, 
arguing that the cause of the veteran's death was service 
connected.  In June 1993, the RO requested the appellant 
provide evidence in support of her claim, including the dates 
and places the veteran was treated in service for the 
condition that caused death, any service medical records in 
her possession, and statements from persons knowing the 
disease or injury that caused the veteran's death.

In August 1993, the appellant submitted a statement in which 
she stated that during the veteran's active service he 
"contracted ailment malaria, pulmonary tuberculosis, 
dizziness, kidney condition, arthritis, rheumatism, 
malnutrition and general weakness."  She also alleged that 
the veteran never recovered his health and was discharged 
from the service with preexisting ailments and impaired 
health.

In a February 1997 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death; 
entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35; entitlement to non-service-connected 
death pension benefits; and entitlement to accrued benefits.

In a June 1997 decision, the Board upheld the RO's rating 
decision as to all issues.  The appellant's motion for 
reconsideration was denied in August 1997.  

Subsequent to the Board's final decision in June 1997, the 
appellant submitted a statement in which she reported that 
the veteran was treated by a physician for liver cancer from 
1974 to 1976; was treated at the Lopez Sugar Central 
Corporation in 1969 for stomach defects, among others; and 
was treated at Cebu Hospital between 1945 and 1947 for a 
kidney condition, liver and dietary deficiency.  The RO 
subsequently requested medical treatment information from the 
above entities and advised the appellant of their actions.  
Additionally, the appellant sent letters to the entities 
requesting the information.  No records were received.

The claims file contains a certification from the Lopez Sugar 
Corporation in which it was reported that medical records of 
their separated employees were "already condemned," 
therefore no medical evidence could be provided.  In an April 
1999 rating decision, the RO concluded that additional 
evidence received failed to show that the death-causing 
cancer of the liver was related to military service, 
therefore the RO continued its denial of entitlement to 
service connection for the cause of the veteran's death.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it is determined that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Finality/New and Material Evidence

A decision of the Board is appealable to the Court within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.
Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

In a letter dated in June 1999, the RO informed the appellant 
that if she wished to reopen her claim she must furnish 
evidence that is new and material.  Specifically, the RO 
informed the appellant that this evidence should consist of 
medical records not previously submitted and should pertain 
to the veteran's treatment for conditions which the appellant 
believed was related to the cause of his death since his 
release from active military service.  Additionally, in a 
statement of the case dated in July 1999, the RO provided to 
the appellant the necessary legal definitions pertaining to 
her claim.  The RO also explained to the appellant that 
letters requesting the veteran's medical treatment records 
were sent to entities that she had identified as providers of 
care for the veteran.  The only response the RO received was 
that all pertinent records had been destroyed from one 
facility.  The VA has fulfilled its notice requirement to the 
appellant under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103). 

Analysis

First, the Board notes that in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of the claims based on 
materiality herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

In February 1997, the appellant's claim was denied because 
the RO determined that there was no evidence that the 
veteran's cause of death was related to service nor was the 
death-causing condition manifested to a compensable degree of 
at least 10 percent within the initial post service year.  A 
June 1997 decision by the Board agreed with the RO's findings 
that there was no competent medical evidence of record to 
support the appellant's contention that there was a 
relationship between the veteran's active service and the 
cause of his death.  This is the last final decision 
regarding this case.  38 C.F.R. § 20.1100.

Since the Board's June 1997 decision, the appellant has not 
submitted any competent medical evidence in support of her 
claim that there was a relationship between the veteran's 
active service and the cause of his death.  As discussed 
supra, the appellant submitted information regarding the 
veteran's medical providers, however, the RO's requests were 
not answered or the identified records have been reported as 
destroyed.  Therefore, the only additional evidence the 
appellant has submitted to support her claim that the cause 
of the veteran's death is related to his service, is her own 
opinion as expressed in numerous letters addressed to the VA.  
In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions concerning matters such as etiology of diseases and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  As such, the 
appellant's opinion as to the relationship between the 
veteran's service and the cause of his death is not 
considered competent evidence and not sufficient to reopen 
her claim.

In essence, the appellant's arguments to reopen her claim are 
identical to those submitted prior to the June 1997 Board 
decision.  She has provided additional detail in support of 
her arguments, but these details relate to the veteran's 
treatment long after service, and there is no evidence that 
these records could relate the cause of the veteran's death 
to service.  As such these details are not so significant 
that the must be considered to fairly adjudicate the claim.  
The Board finds that no new and material evidence has been 
submitted in support of the appellant's claim, therefore the 
claim remains denied. 


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death remains denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals 


 


